DETAILED ACTION
This action is in response to preliminary amendments received on 8/2/2019. It is acknowledged that original filed claims 1-19 have been canceled, claims 20-25 amended and new claims 26-39 added. A complete action on the merits of claims 20-39 follows below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Objections
Claims 20, 22-23, 26-27, 36, 37 and 39 are objected to because of the following informalities:
“the electrodes” in line 7 of claim 20, line 7 of claim 22, line 1 of claim 27, line 2 of claim 36  and line 2 of claim 37 should be amended to recite --the plurality of electrodes--. 
“due to measured temperature or measured impedance” in line 9 going to line 10 of claim 20 should be amended to recite --due to measured temperature of the tissue or measured impedance of the tissue--.
“an electrode of the plurality of electrodes” in line 11 of claim 22 should be amended to recite --the electrode of the plurality of electrodes-- since “an electrode of the plurality of electrodes” has already been introduced in line 10 of the claim.
“measured temperature or measured impedance” in line 13 of claim 22 should be amended to recite -measured temperature of the tissue or measured impedance of the tissue--.
“to determined” in line 12 of claim 22 should be amended to recite --to determine--.
“disabling an electrode” in line 2 of claim 23 should be amended to recite --disabling of the electrode--.
“measure impedance” in line 2 of claim 24 should be amended to recite --measure the impedance of the tissue--.
“the basket” in various places of claim 26 should be amended to recite --the three dimensional basket-- to be consistent.
“temperature is measured” in line 2 of claim 28 should be amended to recite –the temperature of the tissue is configured to be measured--.
“impedance and temperature” in line 2 of claim 29 should be amended to recite --the impedance of the tissue and the temperature of the tissue--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 24-25, 28, 32-34, 36 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of claims 21, 24, 25, 28, 34, 36 and 38-39 recite method-like commands of “repeats” in claim 21, “the radiofrequency energy is applied” in line 1 of claim 24, “to execute ... the controller visually prompting” in claim 25, “suspends energy flow” in claim 34 and claim 39 and “is measured” in line 1 of claim 28, making them claims that are directed to neither a “process” nor “machine”. It is unclear if these claims are product claims or process claims. (See MPEP 2173.05(p)II). It is suggested to make use of terms such as “configured to ...” and “adapted to ...” in order to functionally claim the acts rather than positively. The claim will be interpreted in this manner.
Claims 32, 33, 36 and 38 recite the limitation "the first treatment device" in line 2 of claim 32, line 1 of claim 33, line 1 of claim 36 and in line 2 of claim 38.  There is insufficient antecedent basis for this limitation in these claims. It is noted that independent claims 20 and 22 introduce “a treatment device”. It is at most unclear if the first treatment device is the same or different than the treatment device previously introduced. For analysis, it is interpreted to be the same; however, clarification and appropriate correction is required.
Claim 39 recites the limitation “if an error is detected the system suspends energy flow but does not permanently interrupt energy flow until the error is rechecked”. It is noted that  claim 39 depends on claim 20 which claims the limitation of “if an error is detected which indicates disabling of an electrode of the plurality of electrodes of the treatment device; due to measured temperature or measured impedance falling outside an expected range, a radiofrequency channel is  not immediately shut down until the system checks for a repeat of the error and determines if disabling is warranted or energy application is warranted to thereby reduce the likelihood of undertreatment of tissue”. It is at most unclear if the system suspends energy flow through the channel once an error is detected then repeats the check or if energy delivery continues while the system checks for a repeat of the error. Since claim 20 on which claim 39 depends on claims that “a radiofrequency channel is  not immediately shut down until the system checks for a repeat of the error“ it is assumes that the system does not suspend energy flow until it rechecks to see if the error repeats. Therefore, it is unclear how the system is able to “not immediately shut down the channel” and “suspend energy flow” at the same time. Clarification and appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-24, 26-29, 33-35 and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qin (US Pub. No. 2002/0198519) in view of Danek (US Pub. No. 2006/0247683).
Regarding Claim 20, Qin teaches a system for controlling operation of a radiofrequency treatment device to apply radiofrequency energy to tissue to heat tissue to create lesions at a treatment range defined between under heating tissue to fail to achieve a therapeutic affect and overheating tissue to cause tissue ablation ([0148]-[0166], especially [0164] which teaches that the controller prevents the application of radiofrequency energy if any temperature reading is outside a selected range (e.g., 15 to 120 degrees C.) and [0114] teaches the use of a target temperature key 400, which allows increase/decrease of the target temperature at the start or during the course of the procedure, thus giving the user the ability to set a target temperature), the system comprising a controller 52 including a connector to which a treatment device (26a or 26b) having a plurality of electrodes for applying radiofrequency energy to tissue is coupled for use (each of the treatment devices 26a and 26b comprise a plurality of electrodes as seen in Figs. a radiofrequency channel is  not immediately shut down until the system checks for a repeat of the error and determines if disabling is warranted or energy application is warranted to thereby reduce the likelihood of undertreatment of tissue.
In the same field of invention, Danek teaches “If an error occurs during a treatment cycle, as indicated by result box 116, the user interface 16 will then display via the appropriate visual indicators and audible tone indicators, the type of error that has occurred and will recommend a course of action for the user. After correction has been attempted by the user, the footswitch 26 may again be depressed, as indicated by user action/input box 118, in order to initiate another treatment cycle” in [0062] and “If the impedance of the patient circuit is greater than a predetermined maximum or not within a predetermined impedance range upon depression of the footswitch 26, as indicated by result box 120, one of two error messages including visual indicators and audible tones may be generated by the system 10. Specifically, if a high impedance is measured upon a first depression of the footswitch 26 or a second depression of the footswitch 26, as indicated by box 122, the error message "improve deployment and continue" will be generated, as discussed above, whereby the amber visual indicator 86 of the distal basket graphic 
Regarding Claim 21, Qin in view of Danek teaches wherein the multiple error checking system repeats the error check three times and only if the error is repeated a third time is the radiofrequency channel shut down (in view of the teachings of [0061]-[0064] of Danek, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the 
Regarding Claim 22, Qin teaches a system for controlling operation of a radiofrequency treatment device to apply radiofrequency energy to tissue to heat tissue to create lesions at a treatment range defined between under heating tissue to fail to achieve a therapeutic effect and overheating tissue to cause ablation of tissue ([0148]-[0166], especially [0164] which teaches that the controller prevents the application of radiofrequency energy if any temperature reading is outside a selected range (e.g., 15 to 120 degrees C.) and [0114] teaches the use of a target temperature key 400, which allows increase/decrease of the target temperature at the start or during the course of the procedure, thus giving the user the ability to set a target temperature), the system comprising a controller 52 including a connector to which a treatment device (26a or 26b) having a plurality of electrodes (each of the treatment devices 26a and 26b comprise a plurality of electrodes as seen in Figs. 2-6) for applying radiofrequency energy to tissue is coupled for use, and a generator 38 for applying non-ablative radiofrequency energy to the electrodes (Fig. 1 and [0044]-[0049]), the controller controlling application of energy so that the tissue is thermally treated to create lesions but preventing thermal treatment beyond a threshold which would ablate the tissue, the system further including a cut off function to cut off energy flow during use to disable an electrode of the plurality of electrodes if one of multiple potential errors is detected ([0172]-[0179]); however, Qin teaches “the channel/electrode that is automatically turned off by the controller 52 due to operation outside the selected parameters” and not further containing a feature to prevent premature disabling of an electrode of the plurality of electrodes, a repeated check to determine if measured temperature or measured impedance falls outside an expected range.
In the same field of invention, Danek teaches that if an error occurs during a treatment cycle, the user interface 16 will then display via the appropriate visual indicators and audible tone indicators, the type of error that has occurred and will recommend a course of action for the user and has the user reposition or follow a set of guidance to repeat the test and see if the error persists in [0061]-[0064]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to program the controller such that it would not automatically disable the electrode as Qin teaches if an error is detected which indicates disabling of an electrode of the plurality of electrodes of the treatment device due to measured temperature or measured impedance falling outside an expected range, but rather have the system check for a repeat of the error to determine if the measured temperature or impedance is indeed outside the expected rage as Danek teaches in [0061]-[0064] in order to prevent disabling an electrode too early and not reaching a complete treatment.
Regarding Claim 23, Qin in view of Danek teaches wherein the feature to prevent premature disabling of an electrode comprises a three time error check in which if an error is detected, a measurement is rechecked a second time and a third time to determine if the error is still present before cut off of energy flow (in view of the teachings of [0061]-[0064] of Danek, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to hold off automatic shutting off of the channel as Qin teaches until the error is repeated at least three times in order to prevent premature shutting off an electrode and reduce the likelihood of undertreatment).
Regarding Claim 24, Qin teaches wherein the radiofrequency energy is applied in pulsed intervals and a pulse is sent between the pulsed intervals to measure impedance ([0099] and [0191] of Qin).
Regarding Claim 26, Qin teaches wherein the treatment device includes a three dimensional basket and an expandable balloon 72 within the basket to expand the basket, the basket including a plurality of spines 58 and the plurality of electrodes 66 are movable within the plurality of spines (Figs. 2-4 and [0061] of Qin).
Regarding Claim 27, Qin teaches wherein the electrodes have penetrating tips to penetrate tissue (Figs. 2-6, [0062]-[0064] and [0075] of Qin).
Regarding Claim 28, Qin teaches wherein temperature is measured between the pulsed intervals ([0099] of Qin).
Regarding Claim 29, Qin teaches wherein the radiofrequency energy is applied in pulsed intervals and a pulse is sent between the pulsed intervals to measure impedance and temperature ([0099] of Qin).
Regarding Claim 33, Qin teaches wherein a coded identification for the first treatment device is positioned in the handle ([0133] of Qin) and a printed circuit board for temperature calculation is positioned outside the handle ([0099]).
Regarding Claim 34, Qin in view of Danek teaches wherein during use of the treatment device to apply radiofrequency energy, if an error is detected the system suspends energy flow but does not permanently interrupt energy flow until the error is rechecked (in view of the teachings of [0061]-[0064] of Danek, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to hold off automatically 
Regarding Claim 35, Qin in view of Danek teaches further comprising temperature sensors associated with the plurality of electrodes and tissue temperature is maintained below a tissue ablation threshold (“at least one temperature sensor 80 is associated with each electrode” in [0065] of Qin).
Regarding Claim 37, Qin in view of Danek teaches wherein improper flow through a cable and through the electrodes is detectable ([0053] of Danek).
Regarding Claim 38, Qin teaches wherein impedance is intermittently checked throughout a surgical procedure utilizing the first treatment device ([0099] and [0191] of Qin).
Regarding Claim 39, Qin in view of Danek teaches wherein if an error is detected the system suspends energy flow but does not permanently interrupt energy flow until the error is rechecked (in view of the teachings of [0061]-[0064] of Danek, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to hold off automatically permanently shutting off of the channel as Qin teaches until the error is repeated at least three times while the energy delivery is suspended in order to prevent premature shutting off an electrode and reduce the likelihood of undertreatment).

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qin (US Pub. No. 2002/0198519) in view of Danek (US Pub. No. 2006/0247683) as applied above and further in view of Swanson (US Patent No. 6,123,702.
Regarding Claim 36, Qin in view of Danek teaches wherein the first treatment device includes a plurality of temperature sensors (Qin teaches “at least one temperature sensor 80 is associated with each electrode” in [0065] and also teaches “Once the distal end of the barrel 306 is located at the targeted site, the physician depresses the pull lever 318 (as FIG. 33 shows). The needle electrodes 316 advance to their extended positions. The distal ends of the electrodes 316 pierce and pass through the mucosal tissue into the muscle tissue of the target sphincter muscle. In FIG. 33, the distal end of the electrodes 316 are shown penetrating the involuntary, internal sphincter muscle 322. The physician commands the controller 52 to apply radio frequency energy through the needle electrodes 316” in [0073]); however, is silent in teaching the temperature sensors measuring temperature when the electrodes are deployed at the lesion level but prior to application of RF energy to indicate to a user if electrode position needs to be adjusted. Although Danek teaches assessing the position of the device, it is done during the treatment cycle and not prior to.
In the same field of invention, Swanson teaches verifying electrode-tissue contact prior to the application of treatment energy by measuring temperature in Col. 3, ll. 57-Col. 4, ll. 12.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to program the controller of Qin to verifying electrode-tissue contact prior to the application of treatment energy by measuring temperature in order to make sure the electrodes are in contact with tissue prior to the start of the treatment procedure as Swanson teaches in order to prevent undertreatment of tissue or unintentional harm and injury to tissue during the application of energy if the contact is not good.

Allowable Subject Matter
Claims 25 and 30-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794